Title: From William Stephens Smith to John Quincy Adams, 29 March 1806
From: Smith, William Stephens
To: Adams, John Quincy



Dear Sir,
New York 29th March 1806

By your letter of the 26th inst. just received, I am first informed of the appointment of Peter A Schenck, as Surveyor of this port. My enemies have long been struggling to remove me from this office. But I never supposed the President of the United States and Mr Madison capable of uniting with them for my destruction—
If they had waited the public examination of the affair relative to the Ship Leander, and it should have appeared, that I had in the least deviated from the path of propriety, either as a public Officer, or as a private citizen, perhaps no censure could attach to the Chief Magistrate on account of my removal from office, neither should I have had just cause of complaint.—But when a temporising policy, induces the sacrifice of a Gentleman in public Office, (sacredly and honorably administered) to tranquilize the Minister of an Usurper, a Military Despot, trampling on the liberties of his country, Associated with an insolent representative of a Nation, with which we ought long since to have been at War, for the preservation of our National honor; I must confess, tho’ I feel indignant at the treatment I have individually received, I am tremblingly alive for my Country, tottering on the confines of perdition.—I shudder at the dangers which surround her, and which will inevitably overwhelm her, unless a firm position is taken, and prompt and efficient measures adopted—
Millions may be lavished to tranquilize a Tyrant for a moment, but his insatiable appetite will never be gratified, until the whole resources of our country are subjected to his Will, and he finally proves to America what he has already proved to Europe, “that he knows no rights but his own, nor no rule of Justice, but his pride and ambition.”—
With respect to the Ship Leander, permit me to state a few facts, for your information, and the satisfaction of my friends at Washington, to whom I beg you to make the contents of this Letter known.
I never was on board of this Ship; I never contemplated to have, neither have I, any connection with her owner, in his Mercantile speculations.—I never supplied nor paid for any of the component parts of her Cargo.—I appointed as usual, an officer of the Customs to attend her exportation, who never made any report, excepting, relative to such parts of her Cargo, as were entered at my office, for the benefit of drawback.
The Collector, Mr Gelston, cleared her out, armed and equipped as she was, with a Crew as expressed in her manifest of 150 Men—after a regular complaint had been made to him, by General Stevens, who sold to Capt Lewis her Guns, as Stevens informed me three weeks after she sailed.—If it was necessary to have sacrificed any one on this case, David Gelston ought to have been the Man. But I am dismissed from office for being acquainted with General Miranda!—be it so.—But let it be known and always remembered; that The President of The United States, and the Secretary of Foreign Affairs were intimately acquainted with General Miranda, and fully informed of his projects,—First by a direct communication from Mr King to Mr Madison who submitted a letter to him which Miranda brought from London addressed to Mr King from The Honorable—Vansittart at present, Secretary of The Treasury of England, fully unfolding the views of General Miranda, which Mr Madison received five or six days before Mirandas arrival at Washington, and which Letter, (Mr King having forwarded the original) Mr Madison did return under cover to Mr King and expressed himself much obliged for the communication.—I am satisfied that on this subject I have acted with a becoming delicacy, and in no stage of the business with the least shadow of impropriety—
Shortly after the arrival of General Miranda in this City he observed, that he had finished his European career, and was determined to return to his native country, the Province of Carraccas, in South America, and, that he had come from England to this City, for the express purpose of soliciting me to accompany him. He shew’d me many Letters from his friends soliciting his return—and fully unfolded to me, the objects he had in view.
I observed to him, that this visit to his Country might be attended with serious consequences, such as might possibly implicate my own—that, being a public officer I could not expatriate myself, on so important a visit without the knowledge and consent of The President of the United States, and the Secretary of Foreign affairs, that considering the Presidents Message to Congress, relative to the conduct of the Spaniards on the Ocean, the Mobile and the frontiers of Louisiana, I thought a War with Spain inevitable, and reccommended him to go to the Seat of Government, obtain an interview with Mr Madison and the President, explain fully the object he had in view, shew his letters and other documents, connected with the subject—And if they attended to his communications, and admitted him to a second interview—he might then mention my name and ask leave of absence for me, and permission to accompany him, which if granted, I would with pleasure go with him and see him safe to his patrimonial Estates.—
He went to Washington—he visited Mr Madison,—made his communications fully, and solicited an interview with the President—Mr Madison did the next day introduce General Miranda to the President to whom he communicated fully the object he had in view. He was most politely received, entertained and attended to—In a letter which General Miranda addressed to me under date of Decr 11th 1805 Washington he says—“I have received your letters of the 1st and 6th inst. The business you mention is on the Tapis at this present moment and will be concluded I hope in the course of this week. Not a moment is lost, and the appearances look very favorable; have a little patience, and you shall hear soon the result.”—On the second interview he mentioned my name, and asked their permission for me to go with him, and under the date of the 14th Decr he writes thus—“I saw yesterday for the second time both the Gentlemen—and after talking fully on the subject, I think I brought the business to a conclusion—Yet Mr Madison upon hearing my determination of quitting this city tomorrow, for New York, appeared surprised, and persuaded me not to leave it before Teusday next (the 17th.) when he expected me to dine with him, and to have a little more conversation.—On consideration, I thought that to stay three days longer might shew calmness and patience on my part, which would give to this step, all the dignity that I intended, tho’ I am persuaded that no more will be obtained than what is already imparted.”
“Their tacit approbation and good wishes are evidently for us—And they do not see any difficulty that may prevent the Citizens of the United States in attending personally or sending supplies for this object, provided the public Laws are not openly violated.”—
“Your demand of permission or leave of absence is considered impracticable and Madison thinks it easier to take the risk upon yourself at once—however we shall consider this subject with much reflection, when we shall meet at New York. on the 18th. early I shall certainly leave this for Philadelphia, from whence I shall write to you again, and without much delay proceed to New York.”
General Miranda returned to this City; freighted the Ship Leander of Mr Samuel G. Ogden, her owner, she was cleared out at the Custom House, under the signature of the Collector and his Seal of Office, for the port of Jaemel in the Island of St. Domingo, where she arrived on the 15th day after her departure from Sandy Hook; as pr. advice from St Marks of the 23d. of Feby.
Previous to the departure of General Miranda he addressed two letters, one to the president, and the other to the Secretary of State—as follows—
Copy
Sir  New York 22nd Jany 1806
Permit me upon the point of departure from the United States, to address two words to you, and to thank you for the attention you have shewn me during my visit at Washington—
The important things which I had the honor of communicating to you there, will remain I doubt not a profound secret until the final result of this delicate affair.
I have acted here on this supposition, and have conformed in every thing to the intentions of Government—which I hope I have seized and observed with exactitude and discretion.
The letter accompanying this, contains a book which I promised to the President of the United States and which I pray you to present.—
Do me the favor to present my most respectful compliments to Mrs Madison, and believe me with esteem and / high consideration / Sir / Your very Humble and / very Obedient Servant,(Signed) Francisco De Miranda
The Honble James Madison Esqr &c. &c.
(Copy)
Mr President New York 22nd Jany 1806
I have the honor of presenting to you the natural and Civil History of Chili,—of which we conversed at Washington. You will find, perhaps, more interesting facts and more science in this little volume, than in those which have been written before upon the same subject—concerning this beautiful country
If ever the happy prediction should be fulfilled, that you have pronounced on the future fate of our Dear Columbia, and it should be realised in our day, may it be the will of providence, that it should be under your auspices, and by the generous exertions of her own Children
Then we shall see in some degree the return of that age which the celebrated Roman invoked the return of in favor of human kind—
The last æra, the subject of Cumæan song is now arrived,
The great series of revolving ages begins anew;
Now too returns Astrea, returns the reign of Saturn—With the highest consideration and profound respect / I am Mr President / Your Most obedient and / Very Humble Servant
(signed) Francisco De Miranda
Thomas Jefferson Esqr.
President of the United States
General Miranda sailed from this port on the 2nd. day of February. Not having obtained permission to accompany him, I remained in the discharge of the duties of my office until The President and his Minister agree to supercede me in office, calculating thereby to dissipate the clouds that surround them—
They will not however be illumined by this act unless my guess fails me, or I should prefer tacitly to submit to the sacrifice, rather than brush the blot from my skirt which they have very unhandsomely attempted to attach to it—
You observe, that the first intimation you had of my being superceded, was the nomination of the new Officer—
The arrangement of the Executive both here and with you borders on oppression and favors of despotism,—which, acting with the rapidity of a torrent, leaves desolation and solitude behind it.—Despotism is void of system; its motions are instantaneous and arise from trifles, or the caprice of the moment.—
I flatter myself however when the case comes to be fully disclosed and properly understood, I shall be exonerated in the opinion of the judicious and independant at the Seat of Government, and wherever a true exposure of facts extends—
I am Dr Sir / Your Friend and Humble Servt
W: S: Smith